 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Francis Hospital of Lynwood, a Corporation andUnited Nurses Associations of California(UNAC).1Case 21-CA-15249September 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on November 19, 1976, byUnited Nurses Associations of California (UNAC),herein called the Charging Party, and duly served onSt. Francis Hospital of Lynwood, a Corporation,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 21, issued a complaint andnotice of hearing on November 23, 1976, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, therecord shows that on November 1, 1976, following aBoard election in Case 21-RC-14718, St. FrancisRegistered Nurses Association, United Nurses Asso-ciations of California, herein called the Union, wasduly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate;2and that, commencing on orabout November 8, 1976, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnNovember 29, 1976, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On December 13, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 3,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. OnJanuary 10, 1977, the Union filed its Motion forI Although the charge in this case was filed by United NursesAssociations of California (UNAC), the Board's certification was issued toSt. Francis Registered Nurses Association, United Nurses Associations ofCalifornia, as the exclusive bargaining representative. Thus, all referencesherein to the certified Union will be to St. Francis Registered NursesAssociation, United Nurses Associations of California.2 Official notice is taken of the record in the representation proceeding,232 NLRB No. 6Summary Judgment, adopting the General Counsel'sMotion for Summary Judgment, and requesting thatthe Board, in ruling on the Motion for SummaryJudgment, grant, in addition to a bargaining order,certain specific relief. Respondent thereafter filed aresponse to Notice To Show Cause, entitled "Em-ployer's Opposition to Motion for Summary Judg-ment." On May 16, 1977, the Union filed a requestfor oral argument confined to the issue of the properremedy in this case. Respondent's opposition to thatrequest was filed May 24, 1977, and on June 1, 1977,the Charging Party filed its reply to Respondent'sopposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and response to the Notice To ShowCause, Respondent denies the appropriateness of theunit, principally contending that the appropriate unitwould consist of all professional employees and that,because of the exclusion of its evidence in support ofsuch a unit, the record is inadequate. In his Motionfor Summary Judgment, counsel for the GeneralCounsel contends that Respondent seeks to relitigatematters previously considered by the Board andfound to be lacking in substance and that there areno new factual issues which warrant a hearing. Weagree.Review of the record, including that in therepresentation proceeding, Case 21-RC-14718,shows that, at the hearing on the Union's petition fora unit of all registered nurses, Respondent made anoffer of proof in support of its contention that theregistered nurses share a community of interest withother professional employees of Respondent and thatthe only appropriate unit would consist of allprofessional employees. The Hearing Officer refusedto allow the introduction of such evidence oradditional evidence as to the alleged supervisorystatus of assistant registered nurses. Respondent alsocontended that, if a unit of registered nurses werefound to be appropriate, it should exclude registerednurses not employed in the Nursing Services Divi-sion. After submission of briefs, the RegionalCase 21-RC-14718, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd, 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the N LRA, as amended.32 ST. FRANCIS HOSP. OF LYNWOODDirector on September 22, 1976, issued his Decisionand Direction of Election. Contrary to Respondent,he found no error in the Hearing Officer's evidenti-ary rulings, finding (1) that the refusal to receiveevidence in support of an all-professional unitinvolved no prejudice to Respondent in light of theBoard's decision in Methodist Hospital of Sacramento,Inc., 3and Mercy Hospitals of Sacramento, Inc., 4 and(2) that the Hearing Officer correctly excluded, ascumulative, proffered testimony as to the supervisorystatus of assistant head nurses. With respect to theunit issues, the Regional Director found that (1)based on the Board's finding in Mercy that "regis-tered nurses possess, among themselves, interestsevidencing a greater degree of separateness thanthose possessed by most other professional employ-ees in the health care industry." Respondent'sregistered nurses constitute a separate appropriateunit distinct from other professional employees, and(2) such a unit would include all the registered nursesboth within and without the Nursing ServicesDivision and assistant head nurses who are notstatutory supervisors, but employees.In its request for review by the Board, brief insupport, and supplementary telegram, Respondent,in substance, reiterated (1) its position on unit scopeand placement, urging the Board to reconsiderMercy, and (2) its contention that the HearingOfficer's evidentiary rulings constituted prejudicialerror. With respect to the exclusion of evidencesupporting an all-professional unit, Respondentargued that, in finding the ruling not prejudicial, theRegional Director had relied exclusively on the unitdeterminations in Mercy and Methodist and that theexclusion constituted a denial of due process and wascontrary to the Act and Board precedent and rules.On October 20, 1976, the Board denied Respondent'srequest for review for lack of substantial issueswarranting review. It accordingly appears thatRespondent has raised no issue that it did not raise inthe representation proceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled3 223 NLRB 1509(1976).4 217 NLRB 765 (1975).5 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c).e Respondent contends that granting the Motion for Summary Judgmentwould contravene Rule 402 of the Federal Rules of Evidence, sec. 554 (a),(cX I), (2), and 556(d) of the Administrative Procedure Act and Rule 56(c) ofthe Federal Rules of Civil Procedure by further denying Respondent theability to introduce relevant unit evidence, and thereby excluding materialfacts. Accordingly, Respondent seeks a hearing in this proceeding to presentits evidence in support of an all-professional unit. We find no merit in thiscontention. By denying Respondent's request for review of the RegionalDirector's Decision affirming the Hearing Officer's refusal to acceptRespondent's offer of proof, the Board implicitly found Respondent'sto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceedings We shall, accordingly, grant the Motionfor Summary Judgment.In its request for specific relief, the Union seeks anorder that Respondent pay (1) an amount of moneysufficient to compensate employees for monetaryimprovement that in all likelihood they would haveenjoyed if good-faith bargaining had occurred, and(2) litigation expenses to the Union and to the Board.We decline to grant the Union's request. By itsrequest for compensation to employees, the Union ineffect is asking the Board to impose financial liabilitybased on a determination as to what contract termsshould have been reached had Respondent fulfilledits duty to bargain in good faith.7Since the Board iswithout power to compel parties to agree to anysubstantive provision of a collective-bargainingcontract,8we decline to order damages based onspeculation as to what contract terms should havebeen. Nor will we grant the Union's request forlitigation expenses as we do not find Respondent'sdefense herein to be patently frivolous.9On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a health care institution within themeaning of Section 2(14) of the Act, is a Californiacorporation engaged in the business of operating anacute care hospital at 3630 Imperial Highway,Lynwood, California. In the normal course andconduct of its business operations during the past 12-proffered evidence to be irrelevant and immaterial and therefore a hearing isnot warranted, That determination may not be relitigated herein.7 Ex-Cell-O Corporation, 185 NLRB 107, 110(1970).8 H. K. Porter Co., Inc. v. N.L R.B., 397 U.S. 99 (1970).Heck's, Inc., 215 NLRB 765 (1974). Amsterdam Printing and LithoCorp., 223 NLRB 370 (1976), enfd. sub nom Local 259, Graphic ArtsInternat Unional , AFL-CIO v. N.LRB., 559 F.2d 187 (C.A.D.C., 1977).We also reject the Charging Party's request for oral argument on this issuesince we find no merit in its contention that unions in the health careindustry are peculiarly susceptible to refusal-to-bargain violations and sincethe positions of the parties with respect to the issues of a proper remedy areadequately set forth in their detailed submissions on that issue. MemberMurphy would grant the request for oral argument as to the proper remedyto be adopted.33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonth period, which period is representative, Re-spondent had gross revenue in excess of $500,000and purchased and received goods valued in excessof $5,000 directly from suppliers located outside ofthe State of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDSt. Francis Registered Nurses Association, Unit-ed Nurses Associations of California, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All registered nurses employed by Respondentat its facility located at 3630 Imperial Highway,Lynwood, California; excluding all other employ-ees, office clerical employees, guards, and super-visors as defined in the Act.2. The certificationOn October 21, 1976, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesis said unit on November 1, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 22 and Novem-ber 2, 1976, and at all times thereafter, the Union hasrequested Respondent to bargain collectively with itas the exclusive collective-bargaining representativeof all the employees in the above-described unit, andto furnish relevant and necessary information con-cerning collective bargaining. Commencing on orabout November 8, 1976, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit, and toprovide it with such information.Accordingly, we find that Respondent has, sinceNovember 8, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement,and to provide the Union, on request, informationrelevant and necessary for collective bargaining.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:34 ST. FRANCIS HOSP. OF LYNWOODCONCLUSIONS OF LAW1. St. Francis Hospital of Lynwood, a Corpora-tion, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. St. Francis Registered Nurses Association,United Nurses Associations of California, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All registered nurses employed by Respondentat its facility located at 3630 Imperial Highway,Lynwood, California; excluding all other employees,office clerical employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since November 1, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 8, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit and toprovide it with information relevant and necessaryfor the purpose of collective bargaining, Respondenthas engaged in and is engaging in unfair laborpractices within meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,St. Francis Hospital of Lynwood, a Corporation,Lynwood, California, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with St. Francis Regis-tered Nurses Association, United Nurses Associa-tions of California, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All registered nurses employed by Respondentat its facility located at 3630 Imperial Highway,Lynwood, California; excluding all other employ-ees, office clerical employees, guards, and super-visors as defined in the Act.(b) Refusing to provide the above-named labororganization, upon request, information relevant andnecessary for the purpose of collective bargaining.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement, and provide the Union, uponrequest, information relevant and necessary for thepurpose of collective bargaining.(b) Post at its Lynwood, California, facility copiesof the attached notice marked "Appendix." '1Copiesof said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.'O In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with St.Francis Registered Nurses Association, United35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNurses Associations of California, as the exclu-sive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All registered nurses employed by Re-spondent at its facility located at 3630Imperial Highway, Lynwood, California;excluding all other employees, office clericalemployees, guards, and supervisors as de-fined in the Act.ST. FRANCIS HOSPITALOF LYNWOOD, ACORPORATION36